*823Opinión de conformidad emitida por el
Juez Asociado Se-ñor Corrada Del Río,
a la cual se une el Juez Asociado Señor Rivera Pérez.
El caso de autos trata sobre un triste drama que data desde el año 1996, en el que los padres y los abuelos ma-ternos están enfrascados en una lucha interminable por la custodia de tres (3) menores de edad, quienes son las víc-timas en esta lamentable situación. Este caso presenta dos (2) controversias, a saber: primera, si los abuelos tienen derecho a que depongan los funcionarios del Departamento de la Familia (en adelante Departamento) encargados de la investigación sobre una alegación de los abuelos de mal-trato contra los padres de los menores, a pesar del privile-gio consejero-víctima de delito; y, segunda, si los menores deben ser evaluados por un perito privado, a pesar de que hay un perito designado por el tribunal.
I
El Sr. Emilio Pena Fonseca y la Sra. Elizabeth Rodrí-guez Rivera (en adelante los demandantes), abuelos mater-nos de los menores, incoaron el 23 de febrero de 1996 una demanda contra su hija, Emibel Pena Rodríguez, y su yerno, Samuel Capó Gómez (en adelante los demandados).(1) Los demandantes adujeron que tenían la *824custodia física de los menores C.A.C.P. y S.E.C.P.(2) por or-den de la Hon. María J. Buso Aboy, Juez, quien determinó causa probable contra el demandado Samuel Capó por el cargo de agresión agravada contra su hijo C.A.C.P.,(3) en contravención al Art. 95 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4032. La orden sobre custodia provisional no se hizo constar por escrito. Los demandantes no sólo alegaron que el demandado Samuel Capó Gómez maltra-taba y le daba mal ejemplo a sus hijos, sino también que su hija, la demandada Emibel Pena Rodríguez, había sido ne-gligente al no realizar gestión alguna para aliviar dicha situación. Por último, solicitaron que se les concediera la custodia permanente de los niños, que se les designara tu-tores y que se privara a los demandados de la patria potes-tad sobre los menores.(4)
Debido a lo apremiante de la situación, la Hon. Ileana Bonet Fernández, Juez, señaló vista urgente para el 26 de febrero de 1996. El tribunal designó a la Leda. Sandra Va-lentín y a la Leda. Edda Serrano Blasini, Procuradoras de Relaciones de Familia, como Defensoras Judiciales de los menores.(5) En la vista, testificó la trabajadora social Ma-ría del Pilar Vélez, del Programa Abrigo, como perito téc-nico social.(6) Luego de desfilar la prueba, el tribunal de-terminó que no tenía constancia de cuáles fueron los elementos que tomó en consideración la Honorable Buso *825Aboy para otorgar la custodia provisional de los dos hijos menores de más edad a los abuelos maternos. Tomando esto en consideración, así como la prueba desfilada, el tribunal entendió que no se probó indicio alguno de maltrato. Por tal razón, bajo el poder de parens patriae del Estado y en el mejor interés de los menores, el tribunal concedió la custodia provisional a los padres biológicos.(7) Por último, señaló una vista de seguimiento para el 7 de marzo de 1996.
En la vista de seguimiento, el tribunal dispuso que las medidas provisionales tomadas continuaran con entera fuerza y vigor. Mantuvo la orden de que los menores per-manecieran con sus padres biológicos. Además, entendió que no era procedente el que se sometiera a las partes y a los menores a unas evaluaciones por peritos privados, pero que esto no significaba que las partes no tuvieran este de-recho de así solicitarlo en su día.
Tras varios señalamientos, se celebró una vista sobre el estado de los procedimientos el 30 de mayo de 1996. En ésta, la representación legal del Departamento le entregó al tribunal un informe social y las evaluaciones psiquiátri-cas de los padres demandados. Los demandantes solicita-ron que se realizara, por peritos de conducta, una evalua-ción a los demandados. La Procuradora de Relaciones de Familia (en adelante la Procuradora) mencionó la posibili-dad de que el psicólogo fuera del tribunal, se opuso a que se hicieran las pruebas privadas por entenderlas prematuras *826y objetó que los menores continuaran sometiéndose a prue-bas de peritos. El tribunal indicó que no deseaba que el pleito se convirtiera en una batalla de peritos y determinó que los menores serían evaluados por un perito-psicólogo del tribunal. Además, señaló que las partes se someterían a pruebas psiquiátricas y que éstas serían realizadas por la psiquiatra Elba Vargas, del Departamento.
Luego de varios trámites procesales, el 7 de octubre de 1996, los demandantes presentaron una Moción Solici-tando Orden para que se Ordene a los Demandados a So-meterse a Evaluación por Perito de los Demandantes.(8) El 4 de noviembre de 1996 los demandados, mediante moción, en esencia, se opusieron a lo solicitado ya que habían cum-plido o estaban en proceso de cumplir con casi todo lo que se les había requerido. También adujeron que la Resolu-ción de 26 de febrero de 1996 había resuelto ese asunto y que dicha resolución no había sido apelada.
El 6 de noviembre de 1996 la Procuradora compareció indicando que en varias ocasiones el tribunal había dene-gado la solicitud de evaluaciones psicológicas a los menores.(9) Por lo cual, la Procuradora solicitó que se de-clarara no ha lugar todo lo requerido por los demandantes y que se señalara una vista evidenciaría en sus méritos.
El 20 de noviembre de 1996 los demandantes presenta-ron Moción para Informar Aviso de Toma de Deposición a la Parte Demandada y a Testigos.(10) El tribunal concedió *827diez (10) días a los demandados y al Departamento para que replicaran. Sin embargo, la orden fue notificada el 19 de diciembre de 1996, tornando académica la fecha de la toma de deposiciones. A pesar de esto, el 2 de diciembre, el Departamento se opuso a la toma de deposiciones ya que había transcurrido el término de la Regla 23.4 de Procedi-miento Civil, 32 L.P.R.A. Ap. III.(11) Los demandados, a su vez, se opusieron por estar pendiente el asunto sobre el incumplimiento de los demandantes, al no haberse some-tido a las evaluaciones ordenadas, y por lo dispuesto en la Regla 23.4 de Procedimiento Civil, supra.
El 31 de diciembre de 1996 los demandantes presenta-ron escrito solicitando urgentemente una conferencia en corte abierta para discutir el estado del caso y los asuntos pendientes. Los demandantes expresaron que todavía es-taba pendiente la solicitud de examen psicológico a los de-mandados y a los menores.
Nuevamente, los demandantes presentaron una moción informativa sobre toma de deposiciones.(12) La Procuradora se opuso, alegando que ésta era tardía y que permitirla sería contrario a la orden del tribunal de 26 de febrero de 1996 en la cual se requería mantener bajo el derecho de confidencialidad de los menores todo el contenido del expe-diente de dos (2) años de trabajo social. Mediante orden de 10 de enero de 1997, notificada el 27 de enero 1997, el tribunal declaró no ha lugar la solicitud de toma de depo-siciones y señaló vista en su fondo para el 1ro de abril de 1997.
Así las cosas, mediante Moción en Réplica y para Soli-*828citar Orden Protectora de 17 de enero de 1997, los deman-dantes indicaron que procedía en derecho la toma de depo-siciones ya que ello era una secuela legítima del descubrimiento de prueba iniciado. El 21 de enero de 1996 los demandantes presentaron una Segunda Moción Ur-gente para Volver a Solicitar del Honorable Tribunal una Conferencia en Corte Abierta sobre el Estado del Caso y los Asuntos Pendientes de Ser Resueltos aduciendo que la no resolución de los asuntos pendientes les había privado de seguir normalmente su caso y de prepararse adecuada-mente para la vista en los méritos. En relación con esta moción, el 10 de febrero de 1997 el tribunal dictó orden a los demandantes para que se refirieran a las órdenes noti-ficadas el 27 de enero de 1997 y el 18 de febrero de 1997. Dispuso, además, que la moción urgente era académica.
Inconformes con la orden del tribunal de 10 de enero de 1997, notificada el 27 de enero, los demandantes presenta-ron, el 25 de febrero de 1997, un recurso de certiorari ante el Tribunal de Circuito de Apelaciones (en adelante el T.C.A.).(13) El 13 de marzo de 1997 los demandantes solici-taron del T.C.A. la paralización de la vista en su fondo señalada para el 1ro de abril de 1997. Así las cosas, el 14 de marzo de 1997, el T.C.A. emitió resolución, concediendo veinte (20) días a los demandados para que mostraran causa por la cual no debía expedir el auto y revocar la resolución recurrida, y paralizó la vista del caso en su fondo ante el tribunal de instancia.
Mediante Sentencia de 29 de agosto de 1997, notificada el 10 de septiembre de 1997, el T.C.A. expidió el auto, mo-dificó y revocó en parte la resolución recurrida. Denegó las deposiciones solicitadas en cuanto a los funcionarios del Departamento, a saber: Adamaris Gutiérrez, Adleen Cotto, *829Irma Melecio, María del Pilar Vélez y José Crespo; y auto-rizó las evaluaciones psicológicas a los demandados y a los menores por peritos de los demandantes.
El 25 de septiembre de 1997 tanto la Procuradora como los demandantes presentaron sendas mociones de reconsideración.(14) El T.C.A., mediante Resolución de 29 de octubre de 1997, notificada el 7 de noviembre de 1997, las denegó. El 8 de diciembre de 1997 los demandantes recurrieron ante este Tribunal alegando,(15) en síntesis, que el T.C.A. erró al denegar absoluta y totalmente la toma de deposiciones y aplicar mecánicamente el caso Rodríguez Del Valle v. Corcelles Ortiz, 135 D.PR. 834 (1994). El 9 de diciembre de 1997 la Procuradora presentó ante este Tribunal un recurso de certiorari solicitando la revisión de otra parte de la sentencia del T.C.A.(16) Adujo, entre otras cosas, que los menores no eran parte bajo la Regla 32.1 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y la falta de justi-ficación para las pruebas psicológicas solicitadas. El 23 de *830febrero de 1998 la Procuradora presentó escrito solicitando la consolidación de los pleitos. Mediante Resolución de 2 de marzo de 1998, consolidamos ambos recursos.
Contando con las comparecencias de los peticionarios, de la Procuradora y del Departamento, estamos en posi-ción de resolver.(17)
h-1 hH
En primer lugar, procedemos con la discusión del error señalado por los demandantes-peticionarios. Es principio rector en la esfera civil que el descubrimiento de prueba debe ser amplio y liberal. Aponte v. Sears Roebuck de P.R., Inc., 129 D.P.R. 1042, 1049 (1992); General Electric v. Concessionaires, Inc., 118 D.P.R. 32, 38 (1986); Rivera Alejandro v. Algarín, 112 D.P.R. 830, 834 (1982). La Regla 23.1(a) de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que “H]as partes podrán hacer descubrimiento sobre cualquier materia, no privilegiada, que sea pertinente al asunto en controversia en el pleito pendiente ...”. (Enfasis suplido.) La regla sólo establece dos (2) cortapisas, a saber: primero, que no se trate de materia privilegiada, y segundo, que sea pertinente al asunto en controversia. En referencia al con-cepto de pertinencia, a los fines del descubrimiento de prueba, hemos señalado que es más amplio que el em-pleado en el área del derecho probatorio para la admisibi-lidad de la prueba. Pres, del Senado, 148 D.P.R. 737, 765-766 (1999); Medina v. M.S. & D. Química P.R., Inc., 135 D.P.R. 716, 731 (1994). Basta con que la materia solicitada tenga “posibilidad razonable de relación con el asunto en controversia”. Medina v. M.S. & D. Química P.R., Inc., supra.
La materia privilegiada objeto de la limitación de la Regla 23.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, es *831aquella cubierta por los privilegios reconocidos por las Re-glas de Evidencia. (18) Rivera Alejandro v. Algorín, supra, pág. 833. Véase, también, Rodríguez v. Scotiabank de P.R., 113 D.P.R. 210 (1982).
En la presente situación la Procuradora adujo que no procede la toma de deposiciones a los funcionarios del De-partamento ya que la información obtenida por dichos fun-cionarios está cobijada bajo la Regla 26A(A)(1) de Eviden-cia, 32 L.P.R.A. Ap. IV. Esta regla establece el privilegio consejero-víctima de delito. En síntesis, dicho privilegio cu-bre la información entre la víctima del delito y su conse-jero, “cuando tal información se divulga durante el curso del tratamiento que ofrece el consejero para atender una condición emocional o psicológica de la víctima producida por la comisión del delito y que se hace bajo la confianza de que ésta no será divulgada a terceras personas”. íd. Tanto la víctima como una persona autorizada por ésta, un repre-sentante legal o “el consejero a quien se hizo la comunica-ción” pueden invocar el privilegio. Regla 26A(B) de Eviden-cia, 32 L.P.R.A. Ap. IV.
En Rodríguez Del Valle v. Corcelles Ortiz, supra, tuvi-mos la oportunidad de interpretar dicho privilegio en con-junto con la Carta de Derechos de las Víctimas y Testigos de Delito, Ley Núm. 22 de 22 de abril de 1988 (25 L.P.R.A. see. 973 et seq.). En aquella ocasión se trataba de un litigio entre ex cónyuges referente a las relaciones paterno-filiales entre una niña y su padre, el cual fue acusado por la madre de abuso sexual contra la menor. Tal alegación culminó con la presentación de cargos criminales contra el padre. Así las cosas, el tribunal de instancia suspendió las relaciones paterno-filiales; mientras que, también ordenó “al custodio de los récord [sic] del Programa Biosicosocial del Hospital Pediátrico a poner a disposición de Rodríguez Del Valle [el padre], su representación legal y su perito psicólogo todos los récord [sic] en su poder relativos a la menor en contro-*832versia .. .”.(19) (Énfasis en el original.) Rodríguez Del Valle v. Corcelles Ortiz, supra, pág. 838. Mediante la orden, el tribunal de instancia declaró sin lugar sub silentio una peti-ción del Departamento de Justicia invocando el privilegio consejero-víctima de delito.
En el citado caso, resolvimos que las comunicaciones en-tre la niña y los consejeros integraban materia privilegiada bajo el manto de la Regla 26A de Evidencia, supra. Por lo tanto, éstas no podían ser objeto de descubrimiento.
La Exposición de Motivos de la Ley Núm. 30 de 19 de junio de 1987 (1987 Leyes de Puerto Rico 107, 107-108) que adoptó la Regla 26A de Evidencia, supra, señala lo siguiente:
El daño emocional causado a la víctima de delito es general-mente mayor que el daño físico sufrido. Los servicios de conse-jería son[,] por lo general[,J la forma en que las víctimas y su familia pueden sobrellevar el trauma psicológico que dichas ex-periencias suelen causar. Durante el proceso de consejería se discuten abiertamente las reacciones y sentimientos de la víc-tima sobre el crimen cometido contra ésta. Dichas reacciones y sentimientos están muy relacionados con sus historias persona-les y su perfil psicológico. Por ello, la consejería a las víctimas de delito y [a] sus familias es más exitosa cuando las víctimas están seguras de que sus pensamientos y sentimientos se man-tendrán en confidencia y no se divulgarán sin su permiso.
Por lo tanto, por ser política pública del Estado Libre Aso-ciado el mantener y fomentar la salud física y mental de la ciudadanía [,] y proveer protección y asistencia a las víctimas y testigos de delito en los procesos judiciales [,] se establece el pri-vilegio sobre la confidencialidad de la comunicación entre la víctima de delito y su consejero[,] y se declara que la misma es inmune a cualquier descubrimiento de prueba que sea parte de un proceso legal. (Énfasis suplido.)
Es de rigor destacar que, en los casos sobre custodia, los tribunales tienen el poder inherente, en su función de pa-rens patriae, de velar por el mejor bienestar de los *833menores. Véanse: Torres, Ex parte, 118 D.P.R. 469 (1987); Colón v. Ramos, 116 D.P.R. 258 (1985); Concepción v. Concepción, 105 D.P.R. 929 (1977); García Santiago v. Acosta, 104 D.P.R. 321 (1975). Al determinar la custodia de meno-res, los tribunales “deben guiarse principalmente por el bienestar y los mejores intereses del menor” ya que éstos constituyen la piedra angular de la política pública. Marrero Reyes v. García Ramírez, 105 D.P.R. 90, 104 (1976). Véase, también, Depto. de la Familia v. Soto, 147 D.P.R. 618 (1999). Por lo que los tribunales, velando por el mejor bienestar de los menores, deben aplicar dichos principios en los casos de privación de patria potestad o custodia, o en ambos casos, en los que se sospeche de maltrato o negligen-cia, y el Departamento intervenga activamente en ellos.
En el caso de autos se plantea la cuestión de si aplica la Ley Núm. 75 de 28 de mayo de 1980, mejor conocida como la Ley de Protección de Menores, 8 L.P.R.A. ant. see. 401 et seq. (en adelante Ley Núm. 75), o la Ley Núm. 342 de 16 de diciembre de 1999 (8 L.P.R.A. see. 441 et seq.) conocida como la Ley para el Amparo a Menores en el Siglo XXI (en adelante Ley Núm. 342). Este asunto es medular a la con-troversia ante nos ya que la aplicación de estas leyes ex-cluyen del privilegio consejero-víctima del delito la infor-mación que pudiese ser obtenida a través de las deposiciones a los funcionarios del Departamento, según discutimos más adelante.
Al momento de presentarse el pleito que nos ocupa es-taba vigente la Ley Núm. 75. Sin embargo, la Ley Núm. 342, mediante su Art. 57 (8 L.P.R.A. secs. 401-437), derogó la Ley Núm. 75. Tratándose de procedimientos de descu-brimiento de prueba, que aún no se han efectuado, de un pleito en proceso, aplica la nueva ley que a estos fines, de todos modos, es sustancialmente similar a la Ley Núm. 75.(20)
*834La Ley Núm. 342 es de aplicación en los casos en que el Departamento solicita la privación, restricción o suspen-sión de la patria potestad o custodia dentro de procedi-mientos incoados para amparar a un menor víctima de maltrato o negligencia. Art. 45 de la Ley Núm. 342 (8 L.P.R.A. sec. 443j). La política pública y los principios es-tablecidos en este estatuto son de aplicación a los casos de custodia en los que haya sospecha de maltrato o negligen-cia e intervenga activamente el Departamento.
En la Exposición de Motivos de la Ley Núm. 342 (1999 Leyes de Puerto Rico 1512, 1512-1514) la Asamblea Legis-lativa expresó que
Muestro Gobierno reconoce que el rol de la familia es de suma importancia en nuestra sociedad y que los menores alcan-zan su mayor potencial de desarrollo en el núcleo familiar. Sin embargo, cuando el padre y/o la madre no pueden satisfacer las necesidades de estos menores y protegerlos adecuadamente, el Estado tiene la responsabilidad de intervenir para proteger su salud y bienestar.
La Ley Núm. 75 de 28 de mayo de 1980, según enmendada, conocida como “Ley de Protección a Menores”, se aprobó con la intención de garantizar la protección de los menores que son víctimas o están en riesgo de ser víctimas de maltrato y/o negli-gencia, evitar que éstos continúen sufriendo daños y proveerles los servicios y la ayuda que sea necesaria[.] A través de los años, dicha Ley ha sido enmendada para lograr diversos propósitos entre los cuales se destacan los siguientes: establecer parámetros mediante los cuales el Departamento de Servicios Sociales, hoy Departamento de la Familia, pudiese solicitar la restricción, privación o suspensión de la patria potestad de aquellos padres que no estaban capacitados para tener a sus hijos bajo su cus-todia legal y así garantizar la protección de los mismos; agilizar y unificar procedimientos; requerir diligencias por parte del Es-tado para preservar la integridad familiar; tipificar los delitos de maltrato y negligencia institucional e imponer penalidades. No obstante, esta Ley requiere ser revisada extensamente para *835garantizar la seguridad, permanencia y bienestar de los menores.
Nuestra Administración en aras de proteger del maltrato a los menores, de manera que éstos puedan vivir en un ambiente seguro y saludable que promueva su desarrollo social, emocio-nal, intelectual y físico, entiende indispensable la aprobación de esta Ley. La misma es producto de un esfuerzo conjunto ... con el propósito de proveer soluciones concretas, reales y sobre todo, expeditas, al maltrato del que son objeto muchos de nues-tros niños por parte de sus padres, madres o personas respon-sables por su bienestar.
Mediante esta Ley se reenfoca la política pública del Estado respecto al maltrato a menores, reconociendo como considera-ción prevaleciente el mejor bienestar del menor y que el derecho a la unidad familiar está limitado por el derecho que tienen éstos a ser protegidos del maltrato y la negligencia. Asimismo, se disponen criterios claros y precisos para eximir al Estado, en determinadas circunstancias, de ejercer esfuerzos razonables para preservar la integridad familiar. Se incorporan, además, disposiciones para regir y agilizar los procesos administrativos [y jjudiciales. De igual forma se establecen disposiciones para facilitar la coordinación entre las agencias y entidades que ofre-cen servicios a niños maltratados. El Departamento de la Fa-milia, como agencia rectora que presta servicios y protección a menores, implantará esta Ley e iniciará procedimientos con el fin de que un tribunal, cuando se observen cualesquiera de las situaciones que dispone esta Ley, decrete la privación de la cus-todia y/o patria potestad del padre, madre o persona responsa-ble del bienestar de un menor que no pueda garantizar la se-guridad y el bienestar de éste. ...
En los albores del nuevo milenio, esta Administración reco-noce la inviolabilidad de los derechos del ser humano, especial-mente la de nuestros niños y manifiesta que la defensa del bienestar general de los mismos es un interés apremiante del Estado. (Énfasis suplido.)
El Art. 3 de la Ley Núm. 342 (8 L.P.R.A. see. 441 n.) dispone que “la salud y la seguridad de nuestros niños es interés apremiante del Estado ...”. Por tal razón, la inten-ción del Gobierno es “proteger y ayudar a menores maltra-tados y desatendidos, menores en circunstancias que re-presenten un riesgo sustancial de sufrir maltrato ...”. íd. Por último, señala que “[e]sta [l]ey ... será interpretada de *836forma que se garantice el mejor interés del menor”. (Énfasis suplido.) Id.
En su Art. 29 (8 L.P.R.A. sec. 442o), la Ley Núm. 342 dispone que los informes y expedientes relacionados con casos de protección, incluso los presentados por cualquier agencia —pública o privada— en su ejecución, son confi-denciales, con excepción de las circunstancias autorizadas por la ley. Ley Núm. 342. Todo esto, con el fin de proteger los derechos de los menores, sus padres o custodios. 8 L.P.R.A. sec. 442o.
Mientras que el Art. 31 (8 L.P.R.A. sec. 442q) dispone que “[njinguna persona, oficial, funcionario, empleado o agencia tendrá acceso a los expedientes a menos que sea para cumplir con los propósitos directamente relacionados con la administración de este capítulo”. En el mismo artí-culo aparecen enumeradas las personas o agencias con ac-ceso a los expedientes. Allí se señala que el tribunal tiene acceso a los expedientes si es necesario para resolver la controversia. El acceso está “limitado a la inspección en cámara por el juez, a menos que el tribunal decida que la revelación pública de la información ... es necesaria para resolver la controversia que tenga ante sí”. 8 L.P.R.A. see. 442q(g).
Lo antes expresado hay que interpretarlo en conjunto con lo dispuesto por el Art. 39 de la referida ley. En su cuarto párrafo el Art. 39 (8 L.P.R.A. sec. 443d) dispone que:
Las comunicaciones privilegia-das, según lo dispuesto en las Reglas de Evidencia de Puerto Rico, entre cualquier profesional y su cliente o paciente, excepto entre abogado y cliente, no apli-carán en aquellas situaciones en donde exista o se sospeche que existe maltrato .... Dicha comunicación privilegiada, exclu-yendo las de abogado-cliente, no constituirá razón para dejar de ofrecer informes como los que requiere o permite este capítulo, para cooperar con el servicio de protección al menor en las acti-vidades que contempla este capítulo o para poder aceptar u ofre-cer evidencia en cualquier procedimiento judicial relacionado con el maltrato, maltrato institucional, maltrato por negligen-*837cía y lo maltrato por negligencia institucional hacia un menor. (Énfasis suplido.)
Interpretando las disposiciones de la Ley Núm. 342 antes señaladas, entendemos que el hecho de que no apliquen los privilegios a dichas comunicaciones no despoja a los expedientes o informes —relacionados con la investigación en un caso en que se sospeche maltrato o negligencia— del grado de confidencialidad establecido por el Art. 29 de la Ley Núm. 342, supra.(21)
Retomando la Ley Núm. 75, supra, es de rigor señalar que su propósito y su articulado, en general prevalecen sobre la Regla 26A de Evidencia, supra, por las siguientes razones, a saber: primero, la Ley Núm. 75 es una ley especial, mientras que la Regla 26A, supra, es una de carácter general; (22) y, segundo, el legislador en la nueva ley de pro-tección de menores mantuvo disposiciones similares a la anterior. Ley Núm. 342.(23)
Por lo cual, en los casos en los que haya sospecha de maltrato o negligencia —tanto al amparo de la anterior Ley Núm. 75 como bajo la Ley Núm. 342 o en un pleito ordinario sobre privación de custodia— el privilegio conse-jero-víctima de delito debe ceder ante el bienestar del menor. Mientras más elementos de juicio pertinentes y confiables referentes a la situación de los menores tenga el tribunal ante su consideración, más apropiada e idónea será la decisión que tome en el asunto.(24)
*838No obstante, debido al grado de confidencialidad de los expedientes e informes, el tribunal de instancia, primero, tiene que determinar si la información contenida en ellos es necesaria para resolver la controversia y si su divulga-ción responde a los mejores intereses de los menores. De ser su determinación en la afirmativa, el tribunal, dentro de su discreción, tiene la obligación de decidir qué informa-ción revela o no revela. Para esto, debe tomar como guías, además de los criterios señalados, entre otras cosas, el pro-pósito de la utilización de la información dentro del pleito; si dicha información pudiera ser obtenida de modo razona-ble de alguna otra manera, y el perjuicio de que la parte solicitante quede indefensa al no poseer la información solicitada.
Debemos distinguir el caso de autos del de Rodríguez Del Valle v. Corcelles Ortiz, supra. Allí no interpretamos el privilegio de la Regla 26 A de Evidencia, supra, a la luz de la Ley Núm. 75, debido a que se trataba de un pleito de relaciones paterno-filiales y no de privación de patria po-testad y custodia, como el de autos. Además, en Rodríguez Del Valle v. Corcelles Ortiz, supra, el Departamento no tuvo el tipo de participación, como en el presente caso, en el que ha tenido una participación activa, tanto ante el tribunal de instancia como en las etapas apelativas.
En la situación de autos, los demandantes reclaman que tienen derecho a solicitar que depongan los funcionarios del Departamento que estuvieron a cargo de las investiga-ciones por alegaciones de maltrato y negligencia presenta-das por los propios demandantes, o a través de ellos, las cuales no prosperaron. Los recurridos aducen que no pro-cede la toma de deposiciones porque la materia que ha de descubrirse cae bajo una de las limitaciones, a saber: ma-teria privilegiada. Sostienen que la información se encuen-tra cobijada por el privilegio consejero-víctima de delito.
La información que ha de descubrirse no es privilegiada por no ser de aplicación los privilegios establecidos en las *839Reglas de Evidencia, excepto el de abogado-cliente, ya que existen alegaciones de negligencia y maltrato. Art. 39 de la Ley Núm. 342, supra. Sin embargo, tratándose de un caso de privación de custodia, la información obtenida por el Departamento, a través de sus investigaciones, es confidencial tanto bajo la Ley Núm. 75 como bajo la Ley Núm. 342.
En vista de ello, entendemos que el T.C.A. debió revocar al tribunal de instancia y devolver el caso para que éste evalúe si dicha información es necesaria para resolver la controversia ante sí y si su divulgación responde a los me-jores intereses de los menores. De decidir que la informa-ción no es necesaria o que su divulgación no es conveniente a los mejores intereses de los menores, los demandantes no podrán hacer que los funcionarios del Departamento depongan. Si por el contrario, el tribunal de instancia de-termina lo opuesto, tiene que señalar las materias sobre las cuales los funcionarios del Departamento podrán deponer. (25)
HH h-1 f — I
Procede que discutamos el error señalado por la Procuradora. En síntesis, la Procuradora sostiene que los *840menores no debían ser sometidos a evaluaciones psicológi-cas por peritos pagados por los demandantes.
Es ampliamente conocido que en los casos de custodia, los exámenes psicológicos de los menores se han convertido en un elemento indispensable en el proceso de adjudicación.(26) Esto ha provocado que se cometan múlti-ples abusos, ya que si una parte somete a los menores a evaluaciones por un perito privado, la otra parte también va a desear hacerlo, a pesar de que el descubrimiento de prueba no es ilimitado. Lo que convierte el angustioso pro-ceso de adjudicación de custodia en una tediosa y extrema-damente adversativa batalla de peritos, siendo los niños víctimas inocentes, quienes son sometidos a diversas evaluaciones. Véase K.D. Katz, Allegations of Abuse in Child Custody and Visitation Proceedings, en 5 Child Custody and Visitation Law and Practice Sec. 31.05, págs. 31— 117, 31-142 (1995).
Conforme expresáramos, los tribunales tienen la obliga-ción, bajo el poder de parens patriae del Estado, de velar por los mejores intereses de los menores. Esto implica el tratar de minimizar el efecto adverso que pudieran causar los procedimientos en ellos. Una forma efectiva de lograrlo es nombrando un perito imparcial que lleve a cabo las evaluaciones.(27) En Urrutia v. A.A.A., 103 D.P.R. 643, 652 (1975), reconocimos la facultad de los tribunales de instan-cia de nombrar peritos.(28)
*841Según indicáramos varias décadas atrás en Bahr v. Am. Railroad Co., 61 D.P.R. 917, 926 (1943), “[e]l perito forense, seleccionado por y bajo el control de la corte es sin duda alguna el medio más efectivo para llegar al conocimiento de la verdad”. El razonamiento detrás de esto es tratar de evitar que “los peritos sean o se conviertan en testigos par-ticulares de las partes ... logrando que su comparecencia y testimonio ante el tribunal sea sin endoso previo a cuales-quiera de los litigantes”. Urrutia v. A.A.A., supra, citado en San Lorenzo Trad., Inc. v. Hernández, 114 D.P.R. 704, 711 (1983). En Centeno Alicea v. Ortiz, 105 D.P.R. 523 (1977), la controversia estaba trabada entre la madre y la abuela por la custodia de un menor. Allí señalamos que “[l]os pe-ritos de la demandante, como generalmente ocurre cuando son peritos de parte, favorecen la posición de la deman-dante, y los de la demandada favorecen la posición de ésta”. Centeno Alicea v. Ortiz, supra, pág. 525. Véase, tam-bién, Chiesa, op. cit., 585-586. Con el nombramiento de un perito del tribunal se evita la dilación innecesaria en la tramitación de los casos, especialmente en los casos de ur-gencia como son los de privación de patria potestad y custodia. Urrutia v. A.A.A., supra, pág. 649.
Es importante destacar que el hecho de que el tribunal nombre un perito no supone que las partes queden despo-jadas de presentar sus propios peritos. Sin embargo, en los casos que involucran los intereses de un menor, el derecho a presentar peritos privados está limitado por el requisito de demostrar que dichos peritos son necesarios para la re-solución de la controversia.
En Otero v. Delbrey, 144 D.P.R. 688 (1998), reconocimos que un tribunal puede, dentro de su facultad discrecional, ordenar exámenes físicos o mentales a menores de edad, aunque éstos no sean propiamente partes en el pleito. Para ello, el tribunal tiene que “sopesar los efectos adversos que pueda tener la intromisión personal que representa dicho examen”. íd., pág. 701. En síntesis, expresamos que para *842que una parte pueda someter a un menor víctima de ale-gado abuso sexual a una evaluación psicológica, en casos de patria potestad, custodia o relaciones paterno-filiales, debe demostrar que tal evaluación es necesaria, que justi-fique la intrusión al derecho de intimidad del menor, y así evitar la posibilidad de daños emocionales al realizar eva-luaciones innecesarias. Con lo allí resuelto estaba implícito que las partes pueden solicitar evaluaciones psicológicas de los menores por peritos privados en casos relacionados con la patria potestad o custodia.
Armonizando Otero v. Delbrey, supra, con lo antes ex-puesto, entendemos que en los casos en que el tribunal haya nombrado un perito para evaluar psicológicamente al menor, el examen psicológico por un perito privado sólo debe proceder cuando la parte demuestra una clara nece-sidad de llevar a cabo el examen, ya que el realizado por el perito del tribunal fue insuficiente, inadecuado o que dicho perito no posee el conocimiento o medios para efectuar el examen necesario. En esta situación, el tribunal podrá nombrar como perito a otro que tenga las cualificaciones necesarias, o acceder al examen por un perito nombrado por la parte que lo solicita.
En el caso de autos, el tribunal ha nombrado un perito para llevar a cabo las evaluaciones psicológicas de los menores. Los demandantes alegan que los niños son las verdaderas partes en el pleito y que el estado mental de éstos constituye una controversia legítima y crucial.(29) También aducen que los niños no han sido previamente evaluados psicológicamente por peritos seleccionados por ellos, ni por perito alguno seleccionado o recomendado por el Programa de Relaciones de Familia del Tribunal de Pri-mera Instancia, ni por el Departamento. (30) Por lo cual, *843tras ordenar la realización de las evaluaciones psicológicas por su perito, el tribunal, bajo su discreción, permitiría pruebas adicionales realizadas por peritos privados, sólo de así solicitárselo la parte interesada y demostrar la ne-cesidad de tales evaluaciones.
En vista de lo anterior, coincidimos con la sentencia hoy dictada, la cual revoca el dictamen emitido por el Tribunal de Circuito de Apelaciones.

 El 8 de abril de 1996 los demandados presentaron su contestación a la de-manda, así como una reconvención.


 Los demandados, que están casados entre sí, procrearon a C.A.C.P., nacido el 11 de agosto de 1992; a S.E.C.P., nacido el 5 de junio de 1993; y a M.A.C.P., nacido el 11 de marzo de 1995.


 El demandado Capó Gómez fue encontrado no culpable por duda razonable.


 En conjunto con la demanda, los demandantes presentaron un escrito titu-lado Moción de Remedio Urgente, solicitando que se les concediera la custodia provisional —y luego permanente— de sus tres (3) nietos, que se ordenara al Programa de Relaciones de Familia a realizar las evaluaciones sociales, psicológicas, psiquiá-tricas y físicas necesarias, que rindieran los informes correspondientes, y que se prohibieran las relaciones filiales para beneficio de los menores.


 La Procuradora Sandra Valentín hizo la mayoría de los planteamientos. De modo que, cuando nos referimos a la Procuradora, se trata de la licenciada Valentín.


 El Programa Abrigo está adscrito al Departamento de la Familia (en ade-lante Departamento) y se dedica a la protección de menores.


 Los menores estarían bajo la custodia de los padres biológicos pero bajo la supervisión del Departamento. No se permitirían las visitas de los abuelos hasta que el tribunal así lo dispusiera. El Departamento debía monitorizar y supervisar la custodia de los menores en el hogar, y preparar un informe y una evaluación com-pleta del caso para tener todos los elementos de juicio necesarios y tomar una deter-minación final. También el Departamento debía realizar evaluaciones psiquiátricas, psicológicas y sociales tanto del hogar de los padres biológicos como del hogar de los abuelos matemos.
Además, se le ordenó a la Srta. Aixa Monclova —Supervisora del Programa de Relaciones de Familia del Tribunal— que analizara todas las evaluaciones que pre-sentara el Departamento. De estimar que eran necesarias evaluaciones adicionales se lo tendría que comunicar al tribunal.


 En dicho escrito, los demandantes expresaron que habían contratado los servicios profesionales del Dr. Agustín García, y que éste les manifestó la necesidad de evaluar de inmediato a los tres (3) menores y a los padres biológicos. Además, indicaron que las evaluaciones se conducirían en unas fechas específicas, ya escogi-das por ellos.


 También señaló que el Departamento continuaba supervisando semanal-mente el hogar paterno.


 En la moción se indicó que se le tomaría deposición a las siguientes perso-nas, a saber: Emibel Pena Rodríguez, Samuel Capó Gómez, Ledo. Erick Kolthoff, Adleen Cotto, José Crespo, Irma Melecio, Adamaris Gutiérrez y a María del Pilar Vélez. Los últimos cinco (5) son funcionarios del Departamento que han participado en la investigación sobre los alegados maltratos. Las deposiciones se llevarían a cabo los días 3 y 4 de diciembre de 1996.


 “Regla 23.4. Término para utilizar los mecanismos
“Las partes concluirán las gestiones relacionadas con el descubrimiento de prueba dentro del término de sesenta (60) días siguientes a la notificación de la contestación a la demanda, reconvención, demanda contra tercero y demanda contra coparte. El tribunal tendrá facultad para prorrogar o acortar dicho término según las circunstancias del caso lo ameriten y garanticen una pronta solución de la controversia.” 32 L.P.R.A. Ap. III.


 En esta ocasión, las deposiciones se llevarían a cabo el 17 y 18 de enero de 1997.


 Los demandantes adujeron que el haber denegado el tribunal de instancia la toma de deposiciones a los funcionarios del Departamento les negó la oportunidad de conocer el testimonio de testigos y de prepararse adecuadamente para el juicio. Ade-más, alegaron que había errado el tribunal de instancia al declarar académicas las solicitudes de conferencia en corte abierta para resolver los asuntos pendientes.


 La Procuradora solicitó reconsideración de la parte de la sentencia que permite las evaluaciones psicológicas a los menores; los demandantes pidieron la reconsideración sobre la negativa a la toma de deposiciones de varios testigos.


 Caso Núm. CC-1997-731. Los demandantes señalaron el siguiente error:
“[c]ometió error de Derecho el [Honorable Tribunal de Circuito de Apelaciones], al denegar de forma absoluta y totalmente la toma de deposiciones de los funciona-rios del [Departamento de la Familia] y de programas contratados por dicho Depar-tamento, aplicando mecánicamente al presente caso, la norma de Derecho diseñada por este Honorable Tribunal Supremo en el caso Rodríguez del Valle V. [sic] Corcelles Ortiz, 94 J.t.S. [sic] 63, sin darle consideración alguna a las diferencias esenciales, de hechos y del Derecho aplicable, que distinguen al caso de autos del caso Rodríguez del Valle, supra, cuya denegatoria absoluta hace surgir en este caso una cuestión constitucional sustancial, bajo el palio de la Constitución federal y la Constitución del Estado Libre Asociado de Puerto Rico. Dicha denegatoria absoluta, también im-pide que los peticionarios puedan presentar ante el [Honorable Tribunal de Primera Instancia], evidencia fehaciente de que la posición asumida por el [Departamento de la Familia] en este caso, está totalmente permeada y maculada por el gravísimo conflicto de intereses que ha viciado de nulidad las actuaciones de dichos funciona-rios y las recomendaciones que han dado al [Departamento de la Familia], todo ello contrario a los mejores intereses de los tres menores.” (Énfasis en el original.) Caso Núm. CC-97-731, Parte I, Petición de certiorari parcial, págs. 8 — 9.


 Caso Núm. CC-1997-734, Parte I, Solicitud de certiorari, pág. 19. La Procu-radora señaló el siguiente error:
“[e]rró el Honorable Tribunal de Circuito, de Apelaciones al autorizar evaluacio-nes sicológicas de [los] menores Christopher y Samuel Capó Pena por perito privado contratado por [los] abuelos demandantes.”


 El caso quedó sometido en los méritos para su adjudicación el 3 de septiem-bre de 1999, luego de varios trámites procesales.


 Véanse las Reglas 23-32 de Evidencia, 32 L.P.R.A. Ap. IV.


 La madre había acudido al Programa Biosicosocial del Hospital Pediátrico del Recinto de Ciencias Médicas solicitando ayuda, por razón de la alegación de abuso sexual.


 En lo pertinente, el Art. 29 de la Ley Núm. 342 (8 L.P.R.A. sec. 442o) es similar al Art. 27 de la Ley Núm. 75 (8 L.P.R.A. ant. sec. 427). Así también el Art. 31 *834de la Ley Núm. 342 (8 L.P.R.A. sec. 443d) y el Art. 28 de la Ley Núm. 75 (8 L.P.R.A. ant. see. 425). El Art. 39 de la Ley Núm. 342 (8 L.P.R.A. sec. 443d) corresponde sustancialmente al Art. 33 de la Ley Núm. 75 (8 L.P.R.A. ant. see. 433).


 Es dable la situación en la que haya documentos confidenciales sin la exis-tencia de mi privilegio. Véase Rodríguez v. Scotiabank de P.R., supra.


 Véanse: PaineWebber, Inc. v. First Boston, Inc., 136 D.P.R. 541 (1994); Córdova & Simonpietri v. Crown American, 112 D.P.R. 797 (1982).


 En Morales v. Adm. Sistemas de Retiro, 123 D.P.R. 589, 596 esc. 3 (1989), reconocimos, citando a R.E. Bemier, Aprobación e interpretación de las leyes en Puerto Rico, México, Ed. Cultura, 1963, pág. 123, que una legislación posterior puede ser considerada al interpretar la trascendencia de una legislación anterior.


 Hay privilegios fundamentalmente basados en política pública, en contra-vención al interés cardinal de la búsqueda de la verdad. Véase E.L. Chiesa, Tratado de Derecho Probatorio, República Dominicana, Ed. Corripio, [s. año.], T. I, págs. 185-186.


 En su señalamiento de error, los demandantes plantean que la denegación de la toma de deposiciones de los funcionarios del Departamento hace surgir en el presente caso una cuestión sustancial, bajo el palio de la Constitución federal y la Constitución de Puerto Rico. Es doctrina claramente establecida que declararemos la inconstitucionahdad de una ley o regla sólo cuando así sea necesario. Depto. de la Familia v. Soto, 147 D.P.R. 618 (1999); Pueblo v. Santiago Feliciano, 139 D.P.R. 361 (1995); Rivera González v. Danny’s Bakery, 121 D.P.R. 304, 308 (1988); Molina v. C.R.U.V., 114 D.P.R. 295 (1983).
En el presente caso, los demandantes propusieron, además, que como los fun-cionarios son testigos del Departamento, se entienda renunciado el privilegio de la Regla 26A de Evidencia, 32 L.P.R.A. Ap. IV. Véase Srio. del Trabajo v. J.C. Penney Co., Inc., 119 D.P.R. 660 (1987). Dicho planteamiento no es meritorio. En la situación ante nos, no se trata de una renuncia al privilegio, sino de su no aplicación, lo cual, por otra parte, no despoja al expediente del Departamento de la confidencialidad que le concede la ley.


 Esto a pesar de no ser parte los menores bajo la Regla 32.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, que regula los exámenes físicos o mentales dentro del descubrimiento de prueba.


 “La función del testimonio pericial es ayudar al juzgador, tanto para enten-der la evidencia como para adjudicar un hecho en controversia.” Chiesa, op. cit., pág. 584. Véase también Meléndez v. Levitt & Sons of P.R., 104 D.P.R. 797 (1976).


 En lo pertinente, la Regla 59 de Evidencia de 1979, Nombramiento de perito por el tribunal, dispone:
“(A) Nombramiento. — Antes del comienzo del juicio o durante el transcurso de éste, cuando el tribunal determine que es necesaria prueba pericial, podrá de su propia iniciativa, o a solicitud de parte, nombrar uno o más peritos para que inves-tiguen y sometan un informe según lo ordene el tribunal, o para que declaren en calidad pericial en el juicio. El tribunal determinará la compensación por los servi-cios del perito.” (Énfasis suplido.) 32 L.P.R.A. Ap. IV, R. 59.


 Caso Núm. CC-1997-731, Alegato de los Demandantes-Peticionarios de 11 de agosto de 1998, págs. 7-20.


 Caso Núm. CC-1997-731, Alegato de los Demandantes-Peticionarios de 11 de agosto de 1998, págs. 5-6.